Matter of Ruhul S. (2016 NY Slip Op 00200)





Matter of Ruhul S.


2016 NY Slip Op 00200


Decided on January 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2014-09166
 (Docket No. D-5444-13)

[*1]In the Matter of Ruhul S. (Anonymous).


Lisa Lewis, Brooklyn, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Richard Dearing and Max McCann of counsel), for respondent.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Kings County (Terrence McElrath, J.), dated August 21, 2014. The order of disposition, insofar as appealed from, adjudicated Ruhul S. a juvenile delinquent. The appeal brings up for review a fact-finding order of that court (Emily M. Olshansky, J.) dated June 25, 2013, which found that Ruhul S. committed an act which, if committed by an adult, would have constituted the crime of sexual abuse in the second degree.
ORDERED that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed an act which, if committed by an adult, would have constituted the crime of sexual abuse in the second degree (Penal Law § 130.60 [2]). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see Matter of Trevor S., 132 AD3d 685, 686; cf. CPL 470.15[5]), we nevertheless accord deference to the fact-finder's opportunity to view the witnesses, hear the testimony, and observe demeanor (see Matter of Darnell C., 66 AD3d 771, 772; see also People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the Family Court's fact-finding determination with respect to the sustained charge of the petition was not against the weight of the evidence (see Family Ct Act § 342.2[2]; see also People v Romero, 7 NY3d 633, 644-645).
BALKIN, J.P., DICKERSON, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court